                             United States District Court
                           Western District of North Carolina
                                  Charlotte Division

 MICHAEL E. MCDONALD,                  )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               3:17-cv-00623-MR
                                       )
                 vs.                   )
                                       )
 NANCY A. BERRYHILL,                   )
 Acting Commissioner of Social         )
 Security,                             )
                                       )
             Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 4, 2019 Memorandum of Decision and Order.

                                               January 4, 2019
